                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
                        Plaintiff,                 )
  v.                                               )
                                                   )
                                                   )                  No. 3:18-CR-158-KAC-DCP
  MARY PARHAM, ET AL.,                             )
                                                   )
                        Defendants.                )

                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

  § 636(b) for disposition or report and recommendation regarding disposition by the District Court

  as may be appropriate. On August 12, 2021, the parties appeared telephonically for a motion

  hearing on Defendant Keanna Moorehead’s Motion to Continue Trial Date and Extend Other

  Deadlines [Doc. 396], filed on August 9, 2021. Assistant United States Attorneys Frank M. Dale,

  Jr., and Jennifer Kolman appeared by telephone on behalf of the Government. The following

  defense counsel appeared telephonically on behalf of their clients: Attorney Christopher Rodgers

  for Defendant Mary Parham; Attorney Jonathan S. Wood for Defendant Antonio Williams;

  Attorney Richard L. Gaines for Defendant Katrina Eckhardt; Attorney Ruth Thompson Ellis for

  Defendant Anthony Stokes; Attorney James H. Varner, Jr., for Defendant Antoine Holloway;

  Attorney Randall E. Reagan for Defendant Keanna Moorehead; Attorney Norman D. McKellar

  for Defendant Marilyn Stubblefield; Attorney Kimberly A. Parton for Defendant James Wesley

  Williams; and Attorney Forrest L. Wallace for Defendant Haley Spires. All Defendants were

  excused from the hearing.




Case 3:18-cr-00158-KAC-DCP Document 398 Filed 08/13/21 Page 1 of 4 PageID #: 1342
         Defendant Moorehead asks the Court to continue the August 31, 2021 trial date and all

  other deadlines in this case to give newly substituted counsel time to review the discovery and file

  from prior counsel, to investigate the case, to determine what pretrial motions are necessary, to

  confer with Defendant, and to prepare for trial. At the August 12 hearing, Mr. Reagan stated that

  he was recently substituted as counsel for Defendant Moorehead, due to prior counsel’s health

  issues. He stated that he has received the file from prior counsel and is in the process of reviewing

  it to make sure he has everything. Mr. Reagan said due to his recent appointment he needs time

  to prepare. The Court noted that the motion deadline in this case has long expired and directed

  Mr. Reagan to file a motion for leave to file pretrial motions beyond the deadline, if he determines

  that a pretrial motion is necessary. Mr. Reagan agreed he could file a motion for leave, if

  appropriate, by August 27, 2021.

         Counsel for Defendants Antonio Williams, Holloway, James Williams, and Spires stated

  that their clients had no objection to the requested continuance. Counsel for Defendants Parham,

  Eckhardt, Stokes, and Stubblefield took no position on the motion. AUSA Dale said this case

  involves quite a bit of discovery and that it is understandable that Mr. Reagan needs additional

  time to prepare. He said the Government does not oppose resetting the trial date and other

  deadlines. The parties agreed on a new trial date of January 11, 2022.

         The Court finds Defendant Moorehead’s motion to continue the trial and schedule is

  unopposed by the Government and the remaining codefendants and well-taken. The Court also

  finds that the ends of justice served by granting a continuance outweigh the interest of the

  Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court substituted

  Attorney Reagan as counsel of record for Defendant Moorehead on August 3, 2021 [Doc. 394].

  The Court finds that additional time is necessary for Mr. Reagan to review the discovery, complete



                                                   2

Case 3:18-cr-00158-KAC-DCP Document 398 Filed 08/13/21 Page 2 of 4 PageID #: 1343
  his investigation, locate and interview witnesses, confer with the Defendant, and prepare this case

  for trial. Moreover, the Court observes based on a recent extension of the plea deadline [Doc. 395]

  as to all Defendants, that the Defendants are in need of more time to explore plea negotiations. If

  negotiations are not fruitful, defense counsel will need time to prepare for trial. The Court

  concludes that without a continuance, defense counsel would not have the reasonable time

  necessary to prepare for trial, even proceeding with due diligence.              See 18 U.S.C. §

  3161(h)(7)(B)(iv).

         The motion to continue the trial and schedule [Doc. 396] is GRANTED. The trial of this

  case is reset to January 11, 2022. The Court finds that all the time between the filing of the motion

  on August 9, 2021, and the new trial date of January 11, 2022, is fully excludable time under the

  Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B).

  The Court also sets a new schedule in this case, which is stated in detail below.

         Accordingly, it is ORDERED as follows:

            (1) Defendant Keanna Moorehead’s Motion to Continue Trial Date and
                Extend Other Deadlines [Doc. 396] is GRANTED;

            (2) The trial of this matter is reset to commence on
                January 11, 2022, at 9:00 a.m., before the Honorable Katherine A.
                Crytzer, United States District Judge;

            (3) All time between the filing of the motion on August 9, 2021, and
                the new trial date of January 11, 2022, is fully excludable time
                under the Speedy Trial Act for the reasons set forth herein;

            (4) Defendant Moorehead may file a motion for leave to file pretrial
                motions beyond the motion deadline, with a copy of the desired
                motion or motions attached, on or before August 27, 2021;

            (5) The new deadline for filing a plea agreement in the record and
                providing reciprocal discovery is December 13, 2021;

            (6) The parties are to appear before the undersigned for a final pretrial
                conference on December 14, 2021, at 10:30 a.m.;

                                                   3

Case 3:18-cr-00158-KAC-DCP Document 398 Filed 08/13/21 Page 3 of 4 PageID #: 1344
          (7) The deadline for filing motions in limine is extended to December
              20, 2021; and

          (8) Requests for special jury instructions with appropriate citations to
              authority pursuant to Local Rule 7.4. shall be filed on or before
              December 30, 2021.

                      IT IS SO ORDERED.


                                            ENTER:


                                            Debra C. Poplin
                                            United States Magistrate Judge




                                               4

Case 3:18-cr-00158-KAC-DCP Document 398 Filed 08/13/21 Page 4 of 4 PageID #: 1345
